Citation Nr: 1427975	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee strain.

2.  Entitlement to service connection for serous otitis media.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to March 1990 and from June 1999 to September 1999 with additional Naval Reserve service noted in the record.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  On April 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to service connection for right knee strain and serous otitis media was requested.

2.  The service treatment records show complaint of fatigue and credible lay testimony indicates that the Veteran experienced snoring and irregular breathing beginning during active service; a medical opinion relates the current diagnosis to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for right knee strain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for serous otitis media by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for an award of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable disposition of the one issue remaining in appellate status, a discussion of the VCAA is not necessary. 

Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  On the day of his Board hearing, the Veteran withdrew her appeals in writing concerning entitlement to service connection for a right knee disability and serous otitis media, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service connection 

The appellant seeks service connection for sleep apnea.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Here, the evidence establishes current sleep apnea.  See, eg. July 2009 VA physician's letter.  

Regarding in-service incurrence, a June 2007 lay statement from the Veteran's spouse indicates that since their marriage in May 1987, his wife had problems with snoring and stopping breathing at night.  This statement is found to be credible.  Indeed, the service treatment records appear to support sleeping difficulty, as a note dated February 1982 reflects a complaint of fatigue.  While such symptoms were not consistently noted during service, the Board resolves doubt in the Veteran's favor and finds the in-service incurrence element of service connection to be satisfied.  Finally, a July 2009 letter from a VA doctor in the Division of Pulmonary/Critical Care/Sleep Medicine attributed the currently diagnosed sleep apnea to active service.  While the physician did not indicate that she reviewed the record, she based her conclusions on the information provided by the Veteran, which here is deemed to be credible.  Accordingly, the July 2009 letter serves as a basis to allow the claim.  A later negative opinion by a VA examiner in May 2011 is found less probative, as the history of sleeping difficulty was not then considered.  Moreover, that examiner did not address the favorable nexus evidence of record.

In sum, the evidence is at least in equipoise as to whether the currently diagnosed sleep apnea is related to the Veteran's active service.  As such, the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


						(CONTINUED ON NEXT PAGE)


ORDER

The appeal of entitlement to service connection for a right knee disability is dismissed.

The appeal of entitlement to service connection for serous otitis media is dismissed.

Service connection for sleep apnea is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


